Exhibit 10.1

SECOND AMENDMENT

TO THE

VALASSIS COMMUNICATIONS, INC.

SUPPLEMENTAL BENEFIT PLAN

THIS AMENDMENT to the Valassis Communications, Inc. Supplemental Benefit Plan
(the “Plan”) is made on this 23rd day of December, 2008, by Valassis
Communications, Inc. (the “Corporation”).

WHEREAS, the Corporation maintains the Plan for the benefit of a select group of
management or highly-compensated employees;

WHEREAS, the Corporation’s Board of Directors has the authority to amend the
Plan under Sections 8.7 and 9 thereof; and

WHEREAS, the Corporation desires to amend the Plan to comply with Section 409A
of the Internal Revenue Code.

NOW, THEREFORE, the following Supplement and Claims Procedure are hereby adopted
as part of the Plan as follows:

SUPPLEMENT TO THE VALASSIS COMMUNICATIONS, INC.

SUPPLEMENTAL BENEFIT PLAN

The following provisions form a part of the Plan so that the terms of the Plan
will comply with the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (the ‘Code’). The following provisions shall supersede any
conflicting provisions of the Plan. The addition of this Supplement to the Plan
is for compliance purposes only with respect to benefits accrued and vested
under the Plan after December 31, 2004 (the ‘Post-2005 Benefits’), and this
Supplement is not a material modification of the Plan, as in effect before 2005.
The effective date of this Supplement is January 1, 2005, with respect to the
Post-2005 Benefits. Any benefits accrued and vested under the Plan as of
December 31, 2004 (‘Grandfathered Benefits’) shall continue to be governed by
the Plan, as in effect as of December 31, 2004, without regard to this
Supplement.

1. Interpretation Consistent with Section 409A of the Code. The terms
‘retirement,’ ‘retired,’ ‘disability retirement date,’ ‘termination of
employment,’ ‘employment termination date’ and other similar terms contained in
the Plan shall be interpreted and applied such that each such event shall
constitute a ‘separation from service,’ as defined in Section 1.409A-1(h)(1) of
the Final Regulations under Section 409A of the Code (determined after applying
the presumptions set forth in Treas. Reg. Section 1.409A-1(h)(1)). In no event
will any Post-2005 Benefits be distributed earlier than a participant’s
‘separation from service’ (within the meaning of Section 409A of the Code,
determined after applying the presumptions set forth in Treas. Reg.
Section 1.409A-1(h)(1)). The Plan, together with this Supplement, are intended
to comply with Section 409A of the Code and shall be construed and administered
in accordance thereof, to the extent applicable.



--------------------------------------------------------------------------------

2. Transfer of Post-2005 Benefits. Post-2005 Benefits are hereby transferred to
this Supplement without any further action by the company, effective as of
January 1, 2005, and shall thereafter be considered to be deferred and payable
solely under the terms of this Supplement. Grandfathered Benefits shall remain
payable under the terms of the Plan, as in effect on December 31, 2004.

3. Delay for Specified Employees. Notwithstanding the payment schedules
contained in Section 7 of the Plan, to the extent necessary to comply with the
requirements of Section 409A of the Code, if a participant is a ‘specified
employee’ (as defined below) at the time of his or her employment termination
date, any Post-2005 Benefits shall not be paid before the date which is six
(6) months and one (1) day after the date of the participant’s termination of
employment (or, if earlier, the date of his or her death). For purposes of the
preceding sentence, a ‘specified employee’ shall have the meaning set forth in
Section 1.409A-1(i) of the Final Regulations under Section 409A of the Code. Any
payments that are so delayed will be paid in full within thirty (30) days after
the end of the six (6) month period described above, with the remaining payments
made on the schedule provided in Section 7.1 or 7.2 of the Plan, as applicable.

4. Amendment of Certain Provisions.

(a) The last sentence of Section 7.3 of the Plan is amended in its entirety to
read as follows:

“Payments to a participant’s beneficiary or estate shall be payable on the same
basis as payments would have been made to the participant.”

(b) Section 8.10 of the Plan is amended to add the following at the end of such
subsection:

“Any benefits provided under this Section 8.10 shall be provided on a monthly
basis. The parties intend that the first 18 months of continued medical,
prescription and dental coverage provided hereunder shall not constitute a
‘deferral of compensation’ under Treas. Reg. Section 1.409A-1(b) and that the
remaining portion of such coverage shall qualify as a ‘reimbursement or in-kind
benefit plan’ under Treas. Reg. Section 1.409A-3(i)(1)(iv). If the company
reimburses a participant for the amount of any benefit under this Section 8.10,
such reimbursement shall be made on or before the last day of the participant’s
taxable year following the taxable year in which the expense was incurred. In no
event shall the amount that the company pays for any such benefit in any one
year affect the amount that it will pay in any other year and in no event shall
the benefits described in this paragraph be subject to liquidation or exchange.”

5. Subject to Internal Revenue Service Guidelines and Regulations. The
provisions of this Supplement shall be interpreted consistently with Internal
Revenue Service guidance and regulations promulgated under Section 409A of the
Code.



--------------------------------------------------------------------------------

VALASSIS COMMUNICATIONS, INC.

SUPPLEMENTAL BENEFIT PLAN

CLAIMS PROCEDURE

Pursuant to ERISA’s claims procedure regulation and subsection 8.8 of the plan,
the plan administrator will make all determinations as to the right of any
person to a benefit. Any denial by the plan administrator of the claim for
benefits under the plan by a participant, alternate payee, or beneficiary (a
“claimant”) will be stated in writing by the plan administrator and delivered or
mailed to the claimant within ninety days after receipt by the plan
administrator. Such notice will: (i) set forth the specific reasons for the
denial, (ii) refer to the specific plan provisions on which the denial is based,
(iii) describe any additional material or information necessary for the claimant
to perfect the claim and explain why such material or information is necessary,
and (iv) describe the plan’s appeal procedures, including the claimant’s right
to bring suit under ERISA Section 502(a) following a denial of the claim on
review. If the plan administrator determines that special circumstances require
an extension of time for processing the claim, the initial ninety day period may
be extended for up to ninety additional days. The plan administrator will give
the claimant written notice of the extension prior to the expiration of the
initial ninety day period, and such notice will set forth the circumstances
requiring the extension of time and the date by which the plan administrator
expects to render a decision.

In the event of a denial of a claim, a claimant may notify the plan
administrator in writing within sixty days after receipt of written denial of
the claim that the claimant wishes a review of the denial of the claim and
present to the plan administrator a written statement of the claimant’s position
and any documents, records or other information relating to the claim for
benefits. Upon request and free of charge the claimant shall be provided
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. The plan
administrator’s review shall take into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The plan administrator will act upon such request for
review within sixty days after receipt thereof unless special circumstances
require further time, but in no event later than one hundred twenty days after
receipt.

If the plan administrator confirms the denial, in whole or in part, the plan
administrator will present in a written notice to the claimant: (i) the specific
reasons for denial, (ii) the specific references to the plan provisions on which
the decision was based, (iii) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits, and (iv) a statement of the claimant’s right to bring suit under
ERISA Section 502(a), in a manner calculated to be understood by the claimant.
In determining claims for benefits, the plan administrator has the authority and
discretion to interpret the plan and to resolve ambiguities to make factual
determinations, and to resolve questions relating to eligibility for and amount
of benefits.



--------------------------------------------------------------------------------

No action at law or in equity shall be brought to recover benefits under the
plan until the appeal rights described in the plan have been exercised and until
the plan benefits requested in such appeal have been denied in whole or in part.
If any judicial proceeding is undertaken to appeal the denial of a claim or
bring any other action under ERISA other than a breach of fiduciary duty claim,
the evidence presented will be strictly limited to the evidence timely presented
to the plan administrator. In addition, any such judicial proceeding must be
filed within ninety days after the plan administrator’s final decision.

Benefits under the plan will be paid only if the plan administrator, or its
delegate, decides in its sole discretion that a participant or beneficiary (or
other claimant) is entitled to them. Subject to applicable law, any
interpretation of the provisions of the plan and any decisions on any matter
within the discretion of the plan administrator made by the plan administrator,
or its delegate, in good faith shall be binding on all persons. A misstatement
or other mistake of fact shall be corrected when it becomes known and the plan
administrator shall make such adjustment on account thereof as it considers
equitable and practicable.

IN WITNESS WHEREOF, this amendment has been adopted by the Corporation as of the
day and year first written above.

 

VALASSIS COMMUNICATIONS, INC. By:  

/s/ Todd Wiseley

Name:   Todd Wiseley Title:   Secretary